Citation Nr: 0328231	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  99-02 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for chronic low back strain.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty for training from April to 
October 1973 and on active duty from September 1974 to March 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, that, inter alia, denied a rating 
in excess of 10 percent for chronic low back strain.  

Although the veteran initiated an appeal with respect to 
increased rating claims for post-traumatic cephalgia and a 
right shoulder disorder, he did not file a timely substantive 
appeal following issuance of a statement of the case to him 
and his representative in February 1999.  Accordingly, those 
issues are not before the Board.  

The Board notes that in a VA Form 9 received in November 
1999, the veteran stated that he still disagreed with "VA 
Rating Board decisions."  It is unclear whether the veteran 
was expressing disagreement with the continuing denial of his 
claim for a rating in excess of 10 percent for his chronic 
low back strain or whether he was disagreeing with the denial 
of other claims.  The only claim for which the VA Form 9 
could constitute a timely notice of disagreement was the RO's 
June 1999 denial of entitlement to service connection for a 
neck disorder.  The RO may wish to clarify this matter with 
the veteran.  


REMAND

The veteran perfected the appeal of his claim of entitlement 
to a rating in excess of 10 percent for chronic low back 
strain by the timely filing of a VA Form 9 in December 1998.  
At that time, he did not desire a hearing before the Board.  
However, in the VA Form 9 he submitted in November 1999, the 
veteran requested a hearing before the Board at the RO 
(Travel Board hearing).  This request has never been 
addressed.  In order to accord the veteran due process of 
law, this case is REMANDED to the RO for the following 
action:  

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO.  If the requested hearing is 
held, the case should be processed in 
accordance with the usual procedures 
following such hearings.  

The purpose of this REMAND is to afford the veteran a 
hearing.  The Board intimates no opinion as to the merits of 
the case.  The veteran need take no further action until he 
is notified by the RO regarding the hearing that he has 
requested.  However, he has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



